Sloan, J.
(dissenting): I am unable to concur in the conclusion reached by the majority of the court in the ruling of the trial court on the motion for a new trial. The appellant frankly admitted that he participated in the taking and hauling of the wheat. He was engaged in trucking as a business. He contended that he acted only in that capacity. Consequently the only issue in the case was whether he knew the wheat was being stolen. Proof of this knowledge rested on the testimony of the two accomplices who testified that the plan of stealing the wheat was formulated on the afternoon of September 3 between the hours of 3 and 6:30. The evidence on *466the motion for a new trial clearly shows that the three parties could not have been together during ail of this time; that Walker was, during this time, with the exception of one hour, at the home of Harding assisting in the setting up of a drill. This testimony cannot be reconciled by any stretch of the imagination with the testimony of the state. There is no testimony which tends in any way to dispute the evidence of the appellant that the evidence was newly-discovered, and the court was not warranted in finding lack of diligence. The testimony, when measured by the rule adopted by This court in State v. Jella, supra, was sufficient to entitle the appellant to a new trial. The evidence is not cumulative and I am convinced that it would in all probability have changed the result of the trial. Under such circumstances it was error for the court to overrule the motion, and the appellant should be granted a new trial. (State v. Tyson, 56 Kan. 686, 44 Pac. 609; State v. Keleher, 74 Kan. 631, 87 Pac. 738; State v. Mounkes, 91 Kan. 653, 138 Pac. 410.)
I am authorized to say that Mr. Justice Harvey concurs in this dissent.